Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings in accordance with the following memorandum: Respondent appeals from an order adjudicating him a person in need of supervision and placing him on probation for 12 months. He also appeals from an order directing his placement outside the home based upon a violation of that probation. The admissions to the PINS petition and to the petition alleging a violation of probation were made by the Law Guardian and not the respondent, and the court failed on both occasions to advise respondent of possible dispositional orders or ascertain whether he voluntarily waived his right to fact-finding hearings. This constituted reversible error as to each purported admission (see, Matter of Mark S., 144 AD2d 1010; Matter of Melissa P., 140 AD2d 1006). Moreover, the court erred in removing respondent from the courtroom after the Law Guardian entered an admission to the violation of probation. The record fails to demonstrate any basis for such exclusion (see, Matter of Cecilia R., 36 NY2d 317, 322-323). (Appeal from order of Erie County Family Court, Killeen, J. — PINS.) Present — Boomer, J. P., Green, Pine, Balio and Davis, JJ.